Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 1 of 9 PagelD #: 630

EXHIBIT I
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 2 of 9 PagelD #: 631

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CIT BANK, N.A.,

 

Plaintiff, Case No.:
1:17-cv-04704-NG-SMG
VS.
JUDGMENT OF
DOUGLAS HAWKINS, MORTGAGE ELECTRONIC FORECLOSURE AND SALE
REGISTRATION SYSTEM ACTING SOLELY AS A
NOMINEE FOR CAMBRIDGE HOME CAPITAL, LLC.,
MUNICIPAL CREDIT UNION, NEW YORK CITY
ADJUDICATION BUREAU, NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD

 

 

 

Defendants. |

 

On the Complaint duly filed in this action on August 10, 2017 and, the Notice of Pendency
of Action filed with the Queens County Clerk on August 29, 2017 and all papers filed in and
proceedings had thereon, and on reading and filing the Affirmation in Support of Plaintiff's
Motion for a Judgment of Foreclosure and Sale submitted by Marc J. Gross, Esq., counsel for
Plaintiff, dated August 28, 2019 from which it appears that each of the named Defendants
herein have been duly served with the Summons and Complaint in this action, or have
voluntarily appeared personally or by their respective attorneys, and stating that more than the
legally required number of days had elapsed since said defendants were served and/or
appeared; and that none of the defendants had served any answer to said Complaint, nor had
their time to do so been extended; and that the Notice of Pendency containing all the particulars
required to be stated therein was duly filed in the Office of the Clerk of the County of Queens
and has not been further amended to add new parties or to embrace real property not described
in the Complaint,

And, on reading and filing the Affidavit of Tenisa Brooks sworn to on August 27, 2019 with

exhibits annexed thereto, it appears that the sum due to Plaintiff for unpaid principal, interest,

{11556975:1}
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 3 of 9 PagelD #: 632

assignment recording, and advances is $711,474.13 as of June 10, 2019, and that the Premises
should be sold as one parcel, and on the Affirmation of Marc J. Gross, Esq., dated August 28,
2019 from which it appears that Plaintiff seeks an award of reasonable legal fees and for
reimbursement of disbursements incurred, and additional sums would be due to Plaintiff from
July 1, 2018 to the conclusion of the action, and on reading and filing the Motion of CIT
(‘Plaintiff’), the Affirmation of Marc J. Gross, Esq., with exhibits annexed thereto, and Plaintiff's
Memorandum of Law;

Now, upon proof of due notice of this application upon all parties who have not waived the
same, and this matter having regularly come on to be heard, and there being no opposition thereto,

ON MOTION of Bronster, LLP, attorneys for Plaintiff, it is

ORDERED, that Plaintiff's motion is granted; and it is further

ORDERED, ADJUDGED AND DECREED that the mortgaged premises, Block: 16045,
Lot: 65 on the Tax Map of Queens County, State of New York, more commonly known as 69-52
De Costa a/k/a 6952 De Costa Avenue Arverne, New York and more particularly described in
Schedule “A” annexed hereto (the “Premises”) be sold, in one parcel, at public auction in the

United States Courthouse, Room , 225 Cadman Plaza East, Brooklyn, NY 11201, on any

 

 

day of the week the courthouse is open at a time selected by the Referee, by and under the direction
of Special Master or U.S. Magistrate Judge Hon. , who is hereby
appointed Referee for that purpose (hereinafter “Referee”), that the said Referee set the date of
sale and give public notice of the time and place of such sale in accordance with New York Real

Property Actions and Proceedings Law (“RPAPL”) §231 in the

 

published in Queens County, New York, and it is further

{11556975:1}
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 4 of 9 PagelD #: 633

ORDERED, ADJUDGED AND DECREED that said Referee shall accept at such sale
the highest bid offered by a bidder, who shall present government-issued photo identification to
the Referee, and shall require that such successful bidder immediately pay to the Referee in cash
or certified or bank check payable to such Referee, ten (10%) percent of the sum bid and shall
execute Referee’s Terms of Sale for the purchase of the Premises, unless such successful bidder
is Plaintiff herein, in which case, no deposit against the purchase price shall be required, and it is
further

ORDERED, ADJUDGED AND DECREED that in the event the first successful bidder
fails to immediately pay the ten percent deposit as provided herein or fails to execute the Terms of
Sale immediately following the bidding upon the Premises, the Premises shall thereafter
immediately, on the same day, be re-offered at auction, and it is further

ORDERED, ADJUDGED AND DECREED that the closing of title shall take place at
the office of the Referee at or at such other location as the Referee shall determine within thirty
(30) days, unless otherwise stipulated by Plaintiff, the Referee, and the purchaser; and it is further

ORDERED, ADJUDGED AND DECREED that the Referee deposit all funds received
pursuant to this Judgment in his own name as Referee for the benefit of this action with the Clerk
of this Court, which proceeds of sale may be withdrawn on his own order in connection with the
closing of title pursuant to this Judgment, and it is further

ORDERED, ADJUDGED AND DECREED that said Referee on receiving the proceeds
of such sale shall forthwith pay therefrom:

FIRST: The statutory fees and commissions of said Referee, if any. In the event a
scheduled sale is adjourned, cancelled, or postponed, Plaintiff shall compensate the

Referee in the sum of $250.00 for each adjournment, cancellation, or postponement,

(11556975:1}
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 5 of 9 PagelD #: 634

unless the Referee has requested the adjournment, cancellation, or postponement,
should the Referee be entitled to such compensation. Such compensation may be
recouped from the proceeds of sale as a cost to Plaintiff. This Judgment shall constitute
the necessary prior authorization for compensation as set forth herein.

SECOND: The expenses of the sale, including the cost of advertising as shown
on the bills presented and certified by said Referee to be correct, copies of which shall be
annexed to the Report of Sale.

THIRD: Pursuant to RPAPL §1354, in accordance with their priority according
to law, taxes, assessments, sewer rents, water rates and any charges placed upon the
Premises by a municipal agency which have priority over the foreclosed mortgage, which
are liens on the Premises at the time of sale with such penalties which may have lawfully
accrued thereon to the date of payment.

FOURTH: Said Referee shall then pay to Plaintiff or to Plaintiff's attorneys the
sum of $711,474.13, the said amount so reported due as aforesaid, together with interest
thereon from June 10, 2019, the date the interest was calculated to in said Report at the
Note rate, to the date of entry of this Judgment, and thereafter at the statutory post-
judgment rate to the date of transfer of title, or so much thereof as the purchase money of
the Premises will pay of the same, together with $13,070.00 awarded to Plaintiff as
reasonable legal fees, together with $1,239.95 awarded to Plaintiff as reimbursement for
disbursements of which has been included in the total and an additional $2,150.00 in
anticipated fees, together with any advances as provided for in the instrument which
Plaintiff may have made for taxes, insurance, principal and interest and any other charges

due to prior mortgages or to inspect, repair, appraise and/or maintain the Premises

{11556975:1}
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 6 of 9 PagelD #: 635

pending the consummation of this foreclosure sale, not previously included in the
computation and upon presentation to the Referee of receipts for said expenditures, all
together with interest thereon pursuant to the Note and Mortgage, as above provided, and
copies of such receipts shall be annexed to the Referee’s Report of Sale pursuant to
RPAPL §1355, and it is further
ORDERED, ADJUDGED AND DECREED that in case Plaintiff be the
purchaser of said mortgaged Premises at said sale, said Referee shall not require Plaintiff or
Plaintiff's assignee to pay in cash the entire amount bid at said sale, but shall execute and deliver
only to Plaintiff or to Plaintiff's assignee a Deed of the Premises sold upon the payment to said
Referee of the sum awarded to him or her under the above provisions marked “FIRST”,
“SECOND”, and “THIRD” if such expenses were paid by the Referee, or in lieu of the payment
of said last mentioned amounts, upon filing with said Referee receipts of the proper municipal
authorities showing the payment thereof. The balance of the amount bid, after deducting therefrom
the aforementioned payments for Referee for compensation and expenses, taxes, assessments,
sewer rates, water rates, and priority liens of a municipal agency, shall be allowed to Plaintiff and
applied by said Referee upon the amounts due to Plaintiff as specified above in item marked
“FOURTH”. If upon so applying the balance of the amount bid, there shall be a surplus over and
above the said amounts due to Plaintiff, then Plaintiff shall pay to said Referee, upon delivery to
Plaintiff of said Referee’s Deed, the amount of such surplus, which shall be applied by the Referee,
upon motion made pursuant to RPAPL §1351(3) and proof satisfactory to the Referee of the sums
due thereon, to any subordinate mortgage duly recorded against the Premises, pursuant to RPAPL
§1345(3), which payment shall be reported in the Referee’s Report of Sale. Any surplus

remaining after all payments as herein provided shall be deposited into Court in accordance with

{(11556975:1}
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 7 of 9 PagelD #: 636

RPAPL §1345(4) and the Referee shall give notice of such surplus to the owner of the mortgaged
Premises as identified by Plaintiff at the time of the sale, and it is further
ORDERED, ADJUDGED AND DECREED that if the proceeds of such sale be

insufficient to pay the amount reported due to Plaintiff with interest and costs as aforesaid, Plaintiff
may recover from defendant Douglas Hawkins, the whole deficiency or so much thereof as the
Court may determine to be just and equitable of the residue of the debt remaining unsatisfied after
the sale of the mortgaged Premises and the application of proceeds thereof, provided a motion for
deficiency judgment shall be made as prescribed by RPAPL §1371 within ninety (90) days of the
delivery of the Deed by the Referee, and the amount thereof is determined and awarded by an
order of this Court as provided for in said action, and it is further

ORDERED, ADJUDGED AND DECREED that the purchaser or purchasers at such
sale be let into possession of the Premises on production of the Referee’s Deed or Deeds; and it is
further

ORDERED, ADJUDGED AND DECREED, that each and all of the defendants in this
action, and all persons claiming under any of them after the filing of such Notice of Pendency of
this action, be and they are hereby forever barred and foreclosed of all right, claim, lien, title,
interest and equity of redemption in the said mortgaged Premises and each of every part thereof,
and it is further
ORDERED, ADJUDGED AND DECREED, that said Premises to be sold in one parcel in “as
is” physical order and condition on the day of sale, subject to:

- any state of facts that an inspection of the Premises would disclose;

- any state of facts that an accurate survey of the Premises would disclose;

{11556975:1}
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 8 of 9 PagelD #: 637

- sums, if any, of real estate taxes, and assessments, water, sewer, and vault charges,
with interest and penalties, including lien and certificate sales for delinquent items,
unless paid from the proceeds of the foreclosure sale;

- covenants, reservations, restrictions, easements, declarations, rights of way and public
utility agreements of record, if any;

- any building and zoning ordinances of the municipality in which the mortgaged
Premises is located and any violations of same;

- any and all rights of tenants, or persons in possession of the Premises other than
tenants, or any portion thereof;

- any equity of redemption of the United States of America to redeem the Premises or
any portion thereof within one hundred twenty (120) days from date of sale; and

- prior lien(s) of record to the mortgage being foreclosed, if any, except those liens
addressed in RPAPL §1354;

and it is further
ORDERED, that in the absence of the Referee, the Court may designate a
Substitute Referee forthwith; and it is further
ORDERED, that a copy of this Judgment shall be served upon the designated Referee,
the owner of the equity of redemption as of the date of filing of the Notice of Pendency, any
tenants or occupants named in this action, and any other party entitled to notice.
The description of the Premises encumbered by the mortgage being foreclosed is

annexed hereto as Schedule “A”.

EN T E R:

 

U.S. D.J

{11556975:1}
Case 1:17-cv-04704-NG-RER Document 27-10 Filed 08/29/19 Page 9 of 9 PagelD #: 638

SCHEDULE A

ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough
and County of Queens, City and State of New York, bounded and described as follows:

BEGINNING at a point on the Northerly side of DeCosta Avenue, distant 507.55 feet
Westerly from the corner formed by the intersection of the Northerly side of DeCosta
Avenue with the Westerly side of Beach 69th Street;

RUNNING THENCE Northerly parallel with Beach 69th Street, and part of the
distance through a party wall, 100 feet;

THENCE Westerly parallel with DeCosta Avenue, 27.17 feet;

THENCE Southerly again parallel with Beach 69th Street, 100 feet to the Northerly
side of DeCosta Avenue;

THENCE Easterly along the Northerly side of DeCosta Avenue, 27.17 feet to the point
or place of BEGINNING.

 

{11556975:1}
